Green, J. The question presented by this record and by .the argument of counsel is simply this: Does the evidence sustain the verdict? No exceptions were taken to the rulings of the trial court touching the admission of evidence and giving or refusing instructions. The evidence was conflicting upon the material facts, and it was the province of the jury to settle this conflict; it was their duty to weigh and consider the evidence introduced on behalf of the respective parties, and find out the truth; and the presumption is that their finding is correct. A verdict will not be set aside where the evidence is conflicting, unless it is apparent the jury have been actuated by passion or prejudice. East v. Crow, 70 Ill. 91; Jaeger v. Dieden, 73 Ill. 612; Miller v. Balthasser, 78 Ill. 302. In this case the damages awarded were not excessive,.and we see no reason for disturbing the verdict or reversing the judgment. The judgment is affirmed. Judgment affirmed.